Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 11/23/2021, wherein claims 1, 4, 14, 15, 30 and 31 were amended; and claim 34 was added. Claims 1, 2, 4-17, 30-31 and 33-34 are pending.

Drawings
The replacement drawings received on11/23/2021 are acceptable. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
Claims 1, 7, 8, 14, 17, 31 and 32 recite the limitation “active member” wherein the term “member” is a generic placed holder and the term “active” is the function, and the active member lacks sufficient structure for performing the claimed function; the specification does state active/absorbing agents can include and can be made from extrude film, but does not describe the claimed function. The active/absorbing agents appear to state the function of active member, but the active member does not appear to have any function aside from receiving these agents.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 31 and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by EP 3599176.
Regarding claim 31, EP 3599176 discloses a blister pack (See Fig. 10) comprising: a backing (12); a cover (10) being configured to attach to at least a portion of the backing, the cover and backing in combination being configured to form at least one sealed cavity (at 18) for containing at least one product therein; a product (4) positioned within the at least one sealed cavity; and at least one active member (active member 14 – which can be round with a round opening 22 therein - as described in [0031], lines 388-392) being configured to fit within the at least one sealed cavity, the at least one active member including an opening (round opening at 22) extending therethrough, the at least one active 
Regarding claim 33, EP 3599176 discloses the ring includes a first side and an opposing second side, the second side of the ring contacting the backing, the first side of the ring contacting an interior surface of the cover.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  1, 2, 4, 7-10, 13 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3599176 in view of Wada et al. (US 2013/0334074).
Regarding claims 1 and 34, EP 3599176 discloses a blister pack (See Fig. 6) comprising: a backing (12); a cover (10) being configured to attach to at least a portion of the backing, the cover and backing in combination being configured to form at least one sealed cavity (at 18) for containing at least one product (4) therein; and at least one active member (14 – See [0031] which describes that active member 14 can be round) being configured to fit within the at least one sealed cavity. EP 3599176 discloses the claimed invention except for the at least one active member including a depression which is visible or accessible from only one side of the active member.
However, Wada teaches a container (See Fig. 12) comprising an active member (desiccant device 30, also shown in Fig. 7) including a depression (See depression at the top end of 30 in Fig. 12) which is visible/accessible from only the top side of the active member and does not extend completely through the active member, for the purpose of increasing the amount of desiccant without decreasing the storage height for the contained object (See [0072]-[0073]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the active member of EP 3599176 to have a raised perimeter around the product (i.e. forming a depression in the active member) as taught by Wada in order to increase the active member material to absorb more moisture.
Regarding claim 2, EP 3599176-Wada discloses the at least one active member is in the form of a ring, the ring having a circular exterior surface and an circular interior surface, the exterior surface surrounding and being radially spaced-apart from the interior surface (since the circular active member of EP ‘176 is provided with a circular depression taught by Wada).
Regarding claim 4, EP 3599176-Wada discloses the ring includes the depression and the depression is configured to receive at least a portion of the product therein.

Regarding claim 8, EP 3599176 discloses the at least one active member is an extruded film (See [0024], lines 315-317) including an oxygen scavenger (See [0023], line 306).
Regarding claim 9, EP 3599176 discloses the extruded film includes a first side and an opposing second side, the second side of the extruded film contacting the backing, at least a portion of the first side of the extruded film contacting an interior surface of the base portion of the blister (See Fig. 6).
Regarding claim 10, EP 3599176 discloses the at least one active member includes a base material and an active agent (See [0024], line 320).
Regarding claim 13, EP 3599176 disclose s	the at least one sealed cavity includes at least two spaced-apart sealed cavities (See [0007] and [0019]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over EP 3599176 in view of Wada et al. (US 2013/0334074) as applied to claim 1 above, in view of Yoshita et al. (US 2013/0153459). As described above, EP 3599176-Wada discloses the claimed invention except for the specific material of the backing a cover. However, Yoshita teaches a blister pack (See Fig. 2) comprising a backing (at 7) and a cover (at 1-4), wherein the backing is formed of foil for the purpose of allowing the backing to be easily broken by an external force to allow for the contents to be easily taken out ([0028]) and wherein the cover is formed from a foil for the purpose of maintaining satisfactory moldability and maintaining the moisture resistance and light blocking effect of the container, and impart appropriate rigidity and moldability ([0071]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the backing and cover of EP 3599176-Wada to be formed from foil as taught by Yoshita in order to allow the backing to be easily broken by an external force and maintain satisfactory moldability and maintain the moisture resistance and light .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over EP 3599176 in view of Wada et al. (US 2013/0334074) as applied to claim 1 above, in view of Depla (US 2016/0051443). As described above, EP 3599176-Wada discloses the claimed invention except for the specific material of the cover. However, Depla teaches blister pack comprising a backing (2) and a cover (1), wherein the cover is formed from a thermoformed film for the purpose of facilitating transparency ([0008]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover of EP 3599176-Wada to be formed from a thermoformed film as taught by Depla in order to allow for transparency of the material. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3599176 in view of Wada et al. (US 2013/0334074) as applied to claim 10 above. EP 3599176-Wada discloses the base material is a polymer (See [0024], line 315), but does not expressly disclose the specific polymer. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the base material from any known polymer packaging material such as polyethylene in order to have the desired strength. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 14-17 and 30 rejected under 35 U.S.C. 103 as being unpatentable over EP 3599176 in view of Yoshita et al. (US 2013/0153459).
Regarding claim 14, EP 3599176 discloses a blister pack (See Fig. 10) comprising: a backing (12) having a first side and an opposing second side; a cover (10) having a first side and an opposing second side, at least a portion of the second side of the cover being configured to attach to the first side of the backing, the cover and backing in combination being configured to form at least two spaced-apart sealed cavities (See [0007] and [0019]) for containing product (4) therein; and an active member (14) being configured to within each sealed cavity, each active member being in the form of extruded film (See [0024], lines 315-317) including an oxygen scavenger (See [0023], line 306), each active member having an opening (at 22) extending therethrough, each active member being adhered to the first side of the backing (See [0017], line 148), each active member being in the form of a ring having a circular exterior surface and a circular interior surface, the exterior and interior surfaces of each active member forming concentric circles such that the exterior surface surrounds and is radially spaced-apart from the interior surface (active member 14 – which can be round with a round opening 22 - as described in [0031], lines 388-392). EP 3599176 discloses the claimed invention except for the specific material of the backing a cover. 
However, Yoshita teaches a blister pack (See Fig. 2) comprising a backing (at 7) and a cover (at 1-4), wherein the backing is formed of foil for the purpose of allowing the backing to be easily broken by an external force to allow for the contents to be easily taken out ([0028]) and wherein the cover is formed from a foil for the purpose of maintaining satisfactory moldability and maintaining the moisture resistance and light blocking effect of the container, and impart appropriate rigidity and moldability ([0071]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the backing and cover of EP 3599176 to be formed from foil as taught by Yoshita in order to allow the backing to be easily broken by an external force and 
Regarding claim 15, EP 3599176 discloses at least two products (4), each of the products being a pill and being located in one of the sealed cavities, each pill comprising a medicine.
Regarding claim 16, EP 3599176 discloses the ring includes the opening (at 22).
Regarding claim 17, EP 3599176 discloses the active member includes the depression (at 22 can be considered a depression).
Regarding claim 30, EP 3599176 discloses each sealed cavity forms a circle that is concentric with concentric circles formed by the ring of the respective active member.

Response to Arguments
11. 	Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
12.	Applicant's arguments with respect to claims 14 and 31 have been fully considered but they are not persuasive. 	Applicant argues that the Office Action does not identify where in the disclosure of EP 3599176 strip 14 is disclosed or shown as being in the form of a ring. To the contrary, numerous figures of EP 3599176 (e.g., Figs. 1, 2, 4, 5, 8, 9, 17, 18, 20, 21, 23, and 24) show strip 14 in the shape of a square or a rectangle. Contrary to Applicant’s argument, lines 388-392 of paragraph [0031] of EP 3599176 describes that the active member 14 can be round with a round opening 22. This structure of the active member reads on the limitations of claims 14 and 31.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735